Title: To Thomas Jefferson from Frederick Muhlenberg, 11 February 1801
From: Muhlenberg, Frederick Augustus Conrad
To: Jefferson, Thomas



Sir,
Lancaster Feby. 11th. 1801.

It being the prevailing Opinion, whether well or ill founded, I do not presume to judge, that a Change will be made in the Revenue officers of this State, acting for the United States; permit me in the most respectful Manner to offer myself as a Candidate for the Office of Collector at the Port of Philadelphia. Tho’ I humbly hoped I had some small Claim on the Public, after a Life of Toil & Industry, 21 Years of which were devoted to the public in honourable but unprofitable Stations, yet seeing how things went, I had concluded to retire from public Life and public Affairs, but just at this Period a Son in Law of mine who was deeply engaged in Trade suffered a Series of Misfortunes occasioned entirely by french & british Captures, which was attended with the most serious Consequences to myself, & that at a time of Life, when Misfortunes have double Weight. Thus circumstanced, & the Business I was engaged in, vizt. Refining of Sugar having been rendered unprofitable by the Exise or duty on it, unless carried on more extensively than my Capital would admit, I was again obliged to seek for public Employment, & accordingly made Application for the Office of Treasurer of the Mint, but met with no Success. Some time afterwards, when the Office of Collector became vacant by the Resignation of Mr. Delany, I was advised by my friends to apply for it, & from their Information as well as some Hints given to me, I had reason expect Success. But whatever good Wishes may have been entertained for me, Mr. Wolcotts Influence prevailed. This Gentleman I had offended by taking the active part I had in discovering his friend  Hamiltons Affair of Gallantry, & thus I had once more to lament my fate & sing with Ovid. Cur aliquid vidi &c. Mr. Latimer, who never had served the State or U. States in any Capacity, except that of Member of Assembly 4 Years 2 of which he was Speaker, was appointed, tho’ I had served the State 2 Years as a Member of the old Congress vizt. 1779 & 1780–3 Years as Speaker of the Assembly—one Year as President of the Council of Censors—one Year as President of the ratifying Convention & four Years as a Member & four Years as Speaker of the House of Representatives of the U. States.
During the whole of my political Career, no one, even of my Enemies, if any I have, has ever laid any thing improper to my Charge unless it be the unfortunate Vote on making Provision for carrying the british Treaty into Effect, which I gave at that time from a Conviction that it was choosing the least of two Evils, & which I trust has not deprived me of the Confidence of my fellow Citizens.
From a long Residence in the City & having heretofore been extensively engaged in Business myself, I have a general Knowledge of, and intimate Acquaintance with the principal Merchants of that Place, and can obtain any Recommendations that may be deemed necessary, having also very frequently transacted Business at the Custom house myself, and assisted in framing the present Revenue Laws, I trust I understand them fully, & am capable of performing the Duties required by them to Your & the Publics Satisfaction. To Your Wisdom & Goodness I submit my Application, with the most solemn Engagement on my part, that I shall, if appointed, endeavour to the utmost of my Abilites, to perform the Duties of the Station with Industry fidelity & Accuracy, and that nothing will ever alter or diminish that cordial Attachment & high Respect with which I have the Honor to be
Sir Your most obedient humble Servant

Frdk Muhlenberg

